Citation Nr: 9906098	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  92-54 997	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a waiver of the recovery of loan guaranty 
indebtedness.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 decision of the Los Angeles, 
California, Regional Office (RO) Committee on Waivers and 
Compromises, which decision denied entitlement to a waiver of 
recovery of loan guaranty indebtedness in the amount of 
$15,849.21, plus accrued interest.  Following additional 
development, in September 1991 and September 1993, there were 
issued Supplemental Statements of the Case indicating that a 
waiver of recovery of the veteran's indebtedness could not be 
granted, inasmuch as there was misrepresentation on the part 
of the veteran, and such misrepresentation automatically 
precluded the granting of a waiver.

In a decision of April 1997, the Board concluded that 
available evidence did not clearly show that the veteran 
willfully misrepresented the facts in seeking to support his 
claim for waiver.

This case was also previously before the Board in November 
1992, at which time it was remanded for additional 
development.  In conjunction with the Board's April 1997 
decision that waiver of recovery of the veteran's loan 
guaranty indebtedness was not precluded by reason of 
misrepresentation, the Board, once again, remanded the case 
to the RO for a determination as to whether the veteran 
should be afforded a waiver of loan guaranty indebtedness 
under the standards of "equity and good conscience."  


FINDINGS OF FACT

1.  The veteran obtained a Department of Veterans Affairs 
(VA) guaranteed loan secured by a deed of trust, and utilized 
the proceeds of the loan to purchase the subject property 
used as security for the VA guaranteed loan.

2.  The veteran agreed to indemnify the VA in the event of a 
loss by the VA following the default and foreclosure of the 
subject property.

3.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure and sale of the subject property, 
resulting in the veteran's loan guaranty indebtedness.

4.  The veteran was not without fault in the creation of the 
loan guaranty indebtedness.

5.  The veteran would be unjustly enriched if a waiver of 
recovery of his loan guaranty indebtedness were granted.

6.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the loan guaranty indebtedness without resulting in undue 
financial hardship, and repayment of the veteran's 
indebtedness would not be inequitable.





CONCLUSIONS OF LAW

1.  Following default on the veteran's VA guaranteed loan, 
there was a loss of the property which served as security for 
the VA guaranteed loan.  38 U.S.C.A. §§ 5107(a), 5302 (West 
1991 & Supp. 1998); 38 C.F.R. § 1.964 (1998).

2.  Recovery of the veteran's resulting indebtedness to the 
VA in the amount of $15,849.21, plus accrued interest, would 
not violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107(a), 5302 (West 1991 & Supp. 1998); 
38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In September 1980, the veteran and his spouse purchased a 
home in Los Angeles, California, for $86,000, utilizing a 
12 percent VA guaranteed loan in the same amount, and 
expending $2,650 in the transaction.  Monthly principal and 
interest payments on the loan totaled $886.66, and were first 
due on November 1, 1980.  In conjunction with obtaining the 
VA guaranteed loan, the veteran executed a VA Application for 
Home Loan Guaranty.  In that document, the veteran certified 
and agreed to repay the VA any claim which the VA would 
itself be required to pay the noteholder on account of 
default under the terms of the loan.  In qualifying for the 
loan, the veteran reported that he worked as a communications 
technician earning $1,424 per month.  The veteran's spouse 
was reported to be employed as an executive secretary, 
earning $1,690 per month.

The first default on the loan occurred with the December 1, 
1983 payment.  A Notice of Default was issued by the 
noteholder indicating that the subject property was occupied 
by the appellant.  The noteholder additionally reported that 
the veteran's delinquency began when, in December 1983, a 
check was returned due to insufficient funds, and that the 
veteran had failed to respond to repeated telephone calls and 
letters.  This default was eventually cured, but a series of 
subsequent defaults and reinstatements followed.  One of 
these defaults, in September 1985, resulted in the issuance 
of a Notice of Default by the noteholder in November 1985.  
It was noted in that notice that the appellant had been 
attempting to "catch up," but that a bad check and broken 
promises had kept him in arrears.  A review of the record 
shows that the first uncured default on the loan occurred 
with the February 1, 1986 payment.

On July 23, 1986, one day prior to the scheduled repossession 
of the subject property, the veteran and his spouse filed a 
Chapter 13 bankruptcy petition in the United States 
Bankruptcy Court for the Central District of California.  
That bankruptcy action was dismissed in January 1987.

In May 1987, a foreclosure sale of the subject property was 
held.  In May 1988, the noteholder filed a claim under the 
loan guaranty, which was then satisfied by the VA, thereby 
establishing the veteran's loan guaranty indebtedness of 
$15,849.29.

In May 1989, the veteran filed a request for waiver of his 
loan guaranty indebtedness.  That claim was denied in a RO 
decision of September 1989.  The veteran voiced his 
disagreement with that decision and, in perfecting his 
appeal, noted that he was the sole support for his two 
children.  In conjunction with his appeal, the veteran 
submitted a financial status report wherein he indicated that 
he was separated from his spouse, and had two minor 
dependents.  He reported that his total monthly net income 
was $2,432, and that, after the payment of monthly expenses 
totaling $2,425, he had a monthly surplus of $7.38.  In the 
veteran's financial status report, he listed no employment or 
financial information for his spouse.

During the course of a personal hearing in November 1991, the 
veteran testified that he and his wife were separated and in 
the process of getting a divorce, and that he was supporting 
his two children, who were living with him.

In December 1993, there was received from the veteran an 
additional financial status report dated in March 1991.  In 
that statement, the veteran once again indicated that he was 
separated from his spouse, and had two minor dependents.  
Additionally noted was that the veteran's total monthly net 
income was $2,642.22.  After the payment of monthly expenses 
totaling $2,550, he had a monthly surplus of $92.22.  Once 
again, the veteran listed no employment or financial 
information for his spouse.

In March 1997, there were received from the veteran copies of 
various checks and/or money orders executed pursuant to a 
general order of the bankruptcy court, showing payment of 
regular mortgage payments for the months of September, 
October, and December 1986, and January 1987.

Pursuant to the Board's April 1997 remand, the veteran, in 
May 1997, submitted an updated financial status report.  In 
that report, he once again indicated that he remained 
separated from his spouse, but had only one dependent, who 
was 12 years of age.  The veteran reported that his total 
monthly net income was $2,840.86.  After the payment of 
monthly expenses totaling $2,232, he had a monthly surplus of 
$608.86.  The veteran indicated that the unpaid balance of 
his debt, including, apparently, credit cards and a car loan, 
but not including the VA loan guaranty indebtedness, totaled 
$21,535.25.  He reported assets consisting of the following:  
$279 on deposit, and a 1994 model year automobile with a 
resale value of $10,000.  Though the veteran reported his 
combined assets as $12,790.00, the actual total of his 
combined assets was $10,279.00.  In the veteran's financial 
status report, he listed no employment or financial 
information for his spouse.

Also in May 1997, there were received from the veteran copies 
of his 1994 and 1995 U.S. Individual Income Tax Returns.  
Those documents showed an adjusted gross income of $61,713 
for 1994, and an adjusted gross income of $61,920 for 1995.

During the course of a hearing before a member of the Board 
in September 1998, the veteran indicated that he did, in 
fact, have a 401k plan with his employer.

Analysis

Pertinent law and regulations authorize a waiver of 
collection of loan guaranty indebtedness resulting from a 
loss of the property which constituted the security for a 
home loan guaranty, ensured or made in accordance with 
Chapter 37 of the U.S. Code, where the debtor-veteran has 
been found to be free from fraud, misrepresentation, or bad 
faith, and both of the following factors are found to exist:  
(1) after default, there was a loss of the property which 
constituted security for the loan, and (2) collection of the 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.964(a) (1998).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration must be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.965(a) (1998).

As noted above, during the course of the Board's April 1997 
decision, it was determined that the veteran had not 
willfully misrepresented the facts in seeking to support his 
claim for waiver.  Based on that conclusion, the Board must 
now turn to a consideration of whether collection of the 
veteran's indebtedness would be against equity and good 
conscience.  In so doing, the Board must consider, and has in 
fact considered, the applicability of all the specifically 
enumerated elements, as well as various other potential 
equitable considerations.  However, the issues of the fault 
of the veteran, unjust enrichment, and undue financial 
hardship are more significant in the present case.  Moreover, 
though not an explicit element of equity and good conscience, 
the Board must also look to whether the veteran attempted to 
mitigate his indebtedness.

The VA's working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 
20-90-5, February 12, 1990.)  Fault should initially be 
considered relative to the degree of control the veteran had 
over the circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

In the present case, the veteran argues that the initial 
default, and various other subsequently uncured defaults, 
were the result of his then-spouse concealing from him the 
fact that she was not being paid in her job as a secretary 
for a local insurance agency.  According to the veteran, his 
wife, when questioned, informed him on repeated occasions 
that the mortgage payments were being made.  Based on the 
evidence of record, it appears that, when informed of the 
default on his loan, the veteran took certain steps, 
including the filing of Chapter 13 bankruptcy, in an attempt 
to cure that default.  However, such attempts were 
unsuccessful, and, in 1987, the veteran apparently ceased to 
make payments on his loan.

The veteran, in effect, argues that any fault with which he 
might be charged is excusable, inasmuch as, in contacting 
both the mortgagee and the VA, and making at least some 
mortgage payments, he in effect attempted to "mitigate" his 
indebtedness.  Such "mitigation" is, however, not the 
critical issue.  The veteran, in fact, entered into a binding 
agreement with both the note holder and the VA.  Neither the 
VA nor the note holder was a party to various "payment 
arrangements" agreed to by the veteran and his spouse.  
Accordingly, under all accepted criteria, the veteran must be 
considered at fault by the mere fact of his abandonment of 
his contractual obligation under the loan.  

Additionally, the Board finds evidence of the possibility of 
the veteran's unjust enrichment.  In that regard, the veteran 
remained in his home, without the payment of the mortgage, 
for a substantial period of time both before and after the 
foreclosure sale.  This mortgage-payment-free period of 
accommodation is not insignificant, and equates to a 
substantial asset ultimately obtained at the expense of the 
Government.

Finally, the Board must analyze the veteran's current 
financial status, and the potential impact of loan guaranty 
payments on his ability to discharge his responsibilities to 
provide himself and his dependent(s) with the basic 
necessities of life.  In that regard, based on recent U.S. 
Individual Income Tax Returns, the veteran had an adjusted 
gross income of $61,713 for 1994, and $61,920 for 1995.  
Based on a May 1997 financial status report, the veteran, in 
contrast to the past, is now responsible for only one 
dependent.  That same financial status report reflects a 
monthly surplus of $608.86.  Moreover, the veteran continues 
to be employed in the capacity of supervisor by Pacific Bell 
Telephone, with whom, by his own admission, he has a 401k 
plan.

The Board is mindful of the principle that, once necessary 
living expenses have been met, the veteran is expected to 
accord a debt to the VA the same regard given to any other 
debt.  In that regard, recent evidence indicates that the 
veteran continues to appropriate funds for other creditors, 
apparently maintaining a current status on these accounts.  
The VA should be granted the same consideration as the 
veteran's private creditors, in particular, given his present 
financial situation.

Typically, loan guaranty debts are paid off over a five-year 
(60-month) period.  On that basis, a realistic projection of 
the veteran's foreseeable financial status is that he would 
be able to pay the unexcused portion of his debt without 
significantly impairing or curtailing funding for the basic 
necessities of life.  This is not to say that the veteran 
will not experience certain inconveniences as a result of the 
payment of his indebtedness to the Government.  Obviously, 
additional finances would be beneficial to his quality of 
life.  There is no evidence, however, that the veteran will 
be forced to endure a lack of food, clothing, warmth, or 
shelter as a result of the collection of his debt.

In summary, the Board has determined that the veteran was at 
fault in the creation of his loan guaranty indebtedness in 
that he failed properly to manage his financial resources.  
It is true that the veteran was probably not responsible for 
any loss of wages on the part of his former spouse and its 
subsequent effect on their household's ability to pay their 
bills.  The veteran's fault or responsibility for the 
indebtedness, however, is not the dispositive factor in this 
appeal.  The crucial element is that the veteran has failed 
to explain why it would be fair for this financial burden to 
be shifted to the general population.  The VA has absorbed a 
significant loss in this transaction.  It is clear that the 
veteran should bear the burden of the repayment of the 
remainder of his indebtedness.  The Board has also determined 
that he has the financial ability to repay the debt.  Under 
such circumstances, the Board finds that, given the 
principles of equity and good conscience, and taking into 
consideration all of the enumerated elements of 38 C.F.R. 
§ 1.96(a), it would not be unfair to recover the veteran's 
loan guaranty indebtedness. 

	
ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $15,849.21, plus accrued interest, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

